EXHIBIT 10.18


January 18, 2005



AirRover Wi-Fi Corp.

5555 Hilton Avenue, Suite 207

Baton Rouge, Louisiana 70808


            Re:      Confidentiality Agreement


Gentlemen:


            In connection with the execution of an agreement and plan of
reorganization (the “Agreement”) among the undersigned, Air-Q Corp. and AirRover
Wi-Fi Corp. (Air-Q Corp. and AirRover Wi-Fi Corp. together with affiliates, the
“Company”), the Company will furnish to the undersigned certain information
concerning its business, financial position, operations, business contacts,
assets and liabilities, as well as certain know-how useful in the Wi-Fi industry
and in the gaming industry. As a condition to such information’s being furnished
to the undersigned and as a condition to the undersigned’s entering into the
Agreement with the Company, the undersigned agrees to treat any information
concerning the Company (whether prepared by the Company, its advisors, or
otherwise, and irrespective of the form of communication) which is furnished to
the undersigned now or in the future by or on behalf of the Company (together
with the material described below, herein collectively referred to as the
“Confidential Material”) in accordance with the provisions of this letter
agreement, and to take or abstain from taking certain other actions hereinafter
set forth.


            The undersigned understands that the term “Confidential Material”
also includes all notes, analysis, compilations, studies, interpretations or
other documents prepared by the Company or its representatives which contain,
reflect or are based upon, in whole or in part, the information furnished to the
undersigned. The term “Confidential Material” does not include information which
(A) is or becomes generally available to the public other than as a result of a
disclosure by the undersigned, or (B) was lawfully within the undersigned’s
possession prior to its being furnished to the undersigned by or on behalf of
the Company, provided that the source of such information was not known by the
undersigned to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Company or
any other party with respect to such information, or (C) is disclosed to the
undersigned by a third party, provided that such third party was not known by
the undersigned to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Company or
any other party with respect to such information.


            The undersigned hereby agrees that he will use the Confidential
Material solely in connection with the undersigned’s performance of his duties
under his consulting agreement (the “Consulting Agreement”) with the Company,
that the Confidential Material will be kept confidential and that the
undersigned will not disclose any of the Confidential Material in any manner
whatsoever.


            The undersigned hereby agrees that he shall not reverse engineer,
reverse assemble or otherwise attempt to recreate or duplicate any model or
working model capable of performing the functions of any portion or all of the
Company’s Wi-Fi products and services or any of the Company’s hand-held gaming
devices, systems and services included in the Confidential Material.


            In the event that the undersigned is requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar process) to
disclose any of the Confidential Material, the undersigned will provide the
Company with prompt written notice of any such request or requirement so that
the Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this letter agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company, the
undersigned is, nonetheless, in the opinion of counsel, legally compelled to
disclose Confidential Material, the undersigned may, without liability
hereunder, disclose only that portion of the Confidential Material specifically
required by an order of Court. Additionally, the undersigned shall make every
reasonable effort and take every reasonable action, including, without
limitation, by cooperating with the Company, to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Material.


            Upon termination of the Consulting Agreement or at any time upon the
request of the Company, the undersigned will promptly deliver to the Company or
certify destruction of, at the Company’s direction, all Confidential Material
(and all copies thereof) furnished to the undersigned by or on behalf of the
Company pursuant hereto. All oral Confidential Material provided to the
undersigned shall continue to be held confidential hereunder. Notwithstanding
the return or destruction of the Confidential Material, the undersigned will
continue to be bound by obligations of confidentiality hereunder.


            The undersigned agrees that the Company, without prejudice to any
rights to judicial relief he may otherwise have, shall be entitled to equitable
relief, including injunctive relief and specific performance, in the event of
any breach of the provisions of this letter agreement and that the undersigned
will not oppose the granting of such relief. The undersigned also agrees that he
will not seek and agrees to waive any requirement for the securing and posting
of a bond in connection with the Company’s seeking or obtaining such relief. In
the event of litigation relating to this letter agreement, if a court of
competent jurisdiction determines that the undersigned has breached this letter
agreement, then the undersigned will be liable to pay to the Company the
reasonable legal fees incurred in connection with such litigation, including any
appeal therefrom. Also, in the event a court of competent jurisdiction
determines that the undersigned has not breached this letter agreement, then the
Company will be liable to pay to the undersigned the reasonable legal fees
incurred in connection with such litigation, including any appeal therefrom.


            This letter agreement is for the benefit of the Company, and shall
be construed (both as to validity and performance) and enforced in accordance
with, and governed by, the laws of the State of Delaware applicable to
agreements made and to be performed wholly within such jurisdiction. This letter
agreement shall remain in full force and effect until the earlier of the date
that is three years from the termination of the undersigned’s employment by the
Company or the date that this agreement is terminated by the Company.


            Please confirm your agreement with the foregoing by signing and
returning one copy of this letter to the undersigned whereupon this letter
agreement shall become a binding agreement.


                                                                        Very
truly yours,


                                                                        /s/
LARRY SHULTZ


                                                                        Larry
Shultz


AGREED AND ACCEPTED as

of the date first written above:


AIRROVER WI-FI CORP.



By: /s/ DAVID LOFLIN

            David Loflin

            President